Citation Nr: 1027937	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-08 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1953 and from December 1953 to April 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the appellant's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
appellant's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

The Board first notes that there is an issue as to whether the 
appellant and Veteran's daughter is the proper claimant seeking 
service connection for the cause of the Veteran's death.  
Dependency and indemnity compensation (DIC) may be awarded to a 
surviving child upon the service-connected death of the veteran, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2009).

Generally, the term "child" means a person who is the 
legitimate or adopted child of the veteran who is unmarried and 
who is under the age of 18 years, or; who became permanently 
incapable of self-support before attaining the age of 18 years, 
or; who was age 18 or over but not yet age 23 and was pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2009).
The appellant's claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of the 
Veteran's death was filed in May 2006 on behalf of the minor 
child "A.N.B.G.," who was born in June 1989 and is the 
biological daughter of the appellant and the adopted daughter of 
the Veteran and his spouse, both of whom are now deceased.  The 
final decree of adoption of the minor child by the appellant's 
parents has been submitted.  However, the appellant claims that 
she is the legal guardian of the minor child and in July 2009 
requested additional time to submit evidence that she is now the 
legal custodian of the minor child.  To date, no such 
documentation has been submitted.  In addition, a July 2009 
notice response appears to bear the signature of the minor child.  
Accordingly, it must be determined whether the appellant has 
proper standing to claim DIC benefits based on based on service 
connection for the cause of the Veteran's death on behalf of the 
minor child.

Next, although the appellant has been provided notice regarding 
her claim, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims issued an opinion redefining 
what notice is required under 38 U.S.C.A. § 5103(a) for a claim 
of service connection for the cause of a Veteran's death case.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Accordingly, the 
Board finds that a compliant notice letter under the redefined 
duty to notify is needed.

In addition, it appears to the Board that additional treatment 
records may be outstanding.  In March 2008, the appellant 
indicated that the Veteran was in receipt of benefits from the 
Social Security Administration (SSA).  Since the SSA decision and 
the records upon which that grant of benefits was based are not 
included in the claims folder and may be relevant to the claim on 
appeal, those records should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).

The appellant contends that the Veteran's death was related to 
his service.  Specifically, she contends that the Veteran was 
exposed to asbestos and cold during his service that contributed 
to his lung cancer and thereby his death.  The appellant alleges 
that a private physician opined that the Veteran's lung cancer 
was secondary to exposure to asbestos.

The Veteran's service personnel records show a military 
occupational specialty of cook during active service in the 
United States Army.  The service medical records indicate a 
diagnosis of and treatment for frostbite of the feet in January 
1951 and acute bronchitis in April 1951.  However, a December 
1953 re-enlistment examination, and September 1953 and April 1955 
separation examinations indicate normal clinical evaluations of 
the Veteran's lungs, chest, and feet.

A VA medical pathological report dated in December 1995 reflects 
clinical diagnoses of metastatic non-small cell lung carcinoma 
with chest wall, axillary, adrenal metastases; pneumonia; deep 
vein thrombosis of the left subclavian vein with hypercoagulable 
state secondary to advanced carcinoma; anemia with hemoccult 
positive stools; and radiation esophagitis.  Pathological 
diagnoses include adenocarcinoma of the lung, right upper lobe 
status post radio- and chemotherapy; metastasis to lymph nodes; 
fibrous obliteration of the right pleural cavity and fibrotic 
pleural adhesions; and bilateral pleural effusion.  The Veteran 
was also diagnosed with chronic obstructive mucopurulent 
bronchitis and pneumonitis; chronic passive congestion; and 
chronic obstructive lung disease with panacinar emphysema and 
bullous pulmonary emphysematous blebs.  The Veteran died in 
October 1995.  The certificate of death provides that the 
immediate cause of death was lung cancer.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In order to make an accurate assessment of the 
appellant's entitlement to service connection for the cause of 
the Veteran's death, it is necessary to have a medical opinion 
discussing the relationship between the Veteran's lung cancer and 
his period of active service.  Because a VA examiner has not 
opined as to whether or not the Veteran's lung cancer was related 
to his active service and whether any exposure to cold or to 
asbestos contributed to his death, the Board finds that an 
opinion addressing the issue is necessary to fairly decide the 
merits of the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  With regard to the Veteran's exposure to asbestos during 
service, there is no record of any exposure to asbestos in the 
claims file.  Accordingly, the Veteran's service personnel 
records should be requested and obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether the 
appellant is the proper claimant on behalf of 
the minor child, "A.N.B.G," with respect to 
her claim for DIC benefits for service 
connection for the cause of the Veteran's 
death.  If so, she should be requested to 
provide documentation to that effect.

2.  Send the appellant a notice letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter must 
include:  (1) a statement of the conditions 
for which the Veteran was service- connected 
at the time of his death; (2) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a service-
connected condition; and (3) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service-connected.

3.  Obtain the Veteran's service personnel 
records.  A formal determination, pursuant to 
38 C.F.R. § 3.159(c)(2), must be entered in 
the record if it is determined that the above 
records or information do not exist or that 
efforts to obtain them would be futile.  In 
the event that it is determined that the 
records are unavailable, provide the 
appellant with appropriate notice under 
38 C.F.R. § 3.159(c), and give her an 
opportunity to respond.

4.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits and the medical 
records relied upon concerning that claim.

5.  Arrange for a VA examiner to review the 
Veteran's claim folder and determine whether 
the Veteran's cause of death was related to 
his service.  The examiner should review the 
claims file and should note that review in 
the report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
opinions:

(a)  Is it at least as likely as not (50 
percent or more probability) that the 
Veteran's lung cancer was related to his 
service, including any verified in-service 
exposure to asbestos or treatment for and 
a diagnosis of frostbite of the feet and 
acute bronchitis during service in January 
1951 and April 1951?

(b)  Is it at least as likely as not (50 
percent or more probability) that the 
Veteran's treatment in service for 
frostbite resulted in any disability which 
contributed to or hastened his death?

6.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

